NOT PRECEDENTIAL

                    UNITED STATES COURT OF APPEALS
                         FOR THE THIRD CIRCUIT
                              ___________

                                   No. 10-1118
                                   ___________

                     JUAN JAIME BERRIO ECHEVERRY,
                            a/k/a Juan Guerrero,
                             a/k/a Jose Gerrero,
                                                 Petitioner

                                         v.

              ATTORNEY GENERAL OF THE UNITED STATES,
                                          Respondent

                   ____________________________________

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals
                          (Agency No. A038-597-928)
                   Immigration Judge: Margaret R. Reichenberg
                   ____________________________________

                 Submitted Pursuant to Third Circuit LAR 34.1(a)
                                October 13, 2010

     Before: BARRY, GREENAWAY, JR. and STAPLETON, Circuit Judges

                        (Opinion filed November 2, 2010)
                                  ___________

                                    OPINION
                                   ___________

PER CURIAM

    Petitioner Juan Jaime Berrio Echeverry seeks review of a final order issued by the
Board of Immigration Appeals (“BIA”). We will dismiss the petition for review.

       Because the parties are familiar with the background, we will summarize the facts

that are relevant to our decision. Echeverry is a native and citizen of Colombia. In 1983,

he was admitted to the United States as a lawful permanent resident; his last entry into the

United States was in April 2006, as a returning permanent resident. In June 2006, the

Department of Homeland Security (“DHS”) initiated removal proceedings, charging

Echeverry with several grounds of removability based on offenses in his criminal record.

In relevant part, in light of his 1995 New Jersey conviction for manufacturing,

distributing, and dispensing over fifty grams of marijuana, he was charged with

removability for having been convicted of a violation of state law relating to a controlled

substance. See Immigration and Nationality Act (“INA”) § 212(a)(2)(A)(i)(II) [8 U.S.C.

§ 1182(a)(2)(A)(i)(II)]. Echeverry conceded removability on that charge and applied for

a waiver of removal under former INA § 212(c) [8 U.S.C. § 1182(c)]. After a hearing at

which the Immigration Judge (“IJ”) considered testimonial and documentary evidence,

the IJ denied the waiver application as a matter of discretion because the negative factors

outweighed the positive ones.1 The IJ ordered Echeverry removed to Colombia.

       On December 11, 2009, the Board of Immigration Appeals (“BIA”) affirmed the

IJ’s decision and dismissed Echeverry’s appeal. The BIA noted Echeverry’s assertions



   1
        DHS also had charged Echeverry with removability as an alien who has been an
illicit trafficker of a controlled substance, INA § 212(a)(2)(C) [8 U.S.C. § 1182(a)(2)(C)],
                                             2
that the IJ did not give proper weight to his testimony and did not properly consider the

hardship to Echeverry’s family. However, the BIA agreed with the IJ’s conclusion that

Echeverry’s lengthy residence in the United States, his family ties, and his employment

history do not outweigh his crimes, drug use, and probation violation, adding that his

recent driving violations reflect a lack of rehabilitation. The BIA concluded that the IJ

properly denied the application for a section 212(c) waiver in the exercise of discretion.

       Echeverry filed a timely petition for review. He contends that the IJ and the BIA

erred in denying his waiver application because the positive equities in his case merited a

favorable exercise of discretion. Echeverry cites 8 U.S.C. § 1252(a) and (b) in support of

our jurisdiction to review a final order of removal. However, as noted by the respondent,

we generally do not have jurisdiction to review final orders of removal against aliens, like

Echeverry, who are removable because they were convicted of a controlled substance

offense. See 8 U.S.C. § 1252(a)(2)(C) (precluding jurisdiction where alien is removable

pursuant to INA § 212(a)(2) [8 U.S.C. § 1182(a)(2)]). In addition, we also generally lack

jurisdiction to review any “decision or action of the Attorney General . . . the authority

for which is specified under [relevant provisions of the INA] to be in the discretion of the

Attorney General.” 8 U.S.C. § 1252(a)(2)(B)(ii). The decision to grant or deny relief

pursuant to former section 212(c) is specified under the statute’s terms as being

discretionary. See Liang v. INS, 206 F.3d 308, 311-12 and n.3 (3d Cir. 2000). Thus, we



but the IJ concluded that DHS did not establish Echeverry’s removability on that charge.
                                              3
are precluded from exercising jurisdiction over a petition for review of a decision to deny

section 212(c) relief except to the extent that the petition raises constitutional claims or

questions of law. See 8 U.S.C. § 1252(a)(2)(D); Papageorgiou v. Gonzales, 413 F.3d

356, 358 (3d Cir. 2005). The arguments in Echeverry’s brief are limited to his

disagreement with the agency’s discretionary determination, and he raises no

constitutional or legal issues that would invoke our jurisdiction.

       For the foregoing reasons, we will dismiss the petition for review.




                                               4